Exhibit 32.1 Certification of Chairman of the Board and President Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code I, Gary L. Martin, Chairman of the Board and President of Capital Southwest Corporation, certify that, to my knowledge: 1. the Form 10-Q, filed with the Securities and Exchange Commission on August 5, 2010 (“accompanied report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the accompanied report fairly presents, in all material respects, the consolidated financial condition and results of operations of Capital Southwest Corporation. Date: August 5, 2010 By:/s/ Gary L. Martin Gary L. Martin, Chairman of the Board and President
